, _. ..
    _       .
.      .




                    OFFICE OF THE ATTORNEY      GENERAL    OF TEXAS
                                       AUSTIN




                                                          tobruary al, 1939


                Hon. I. Xugone Tate
                Oounty Attorney
                Eam11ton aounty
                Ekmilton, Texas

                Dear Slrr




                                                      uary Srd relative
                to the suthorit                       * Court of Ifemil-
                ton county to                         or the United
                                                       atratlon offioe
                                                       m oounty funds,


                                              f the Oommieslonerr*
                                              olfloally doslgnated by
                                          tes of thle Btats. Artlole
                                          ltution reads, in part, as




                     rerrsd by this Conetitution and the laws of
                     the State, or as may be hereafter presoribed.*
                          The rtatutory authorltg for the court’s powerr
                1s oontalned in Artiole Z351, R. C. S,, oontalnlng iii-
                teen specified sub-dlrlrIonr, two of whloh we quote:
                          “11. F+rorlUefor the support of paupers
                     .,..rerfdents or th&lr oounty, rho are unable
                            ,




Hon. H. Eugene Tate, February 21, 1939, Page 2


     to nupport thamselres......By the term resl-
     dent aa used herein, is meant a person who
     haa bean a bona fide inhabitant of the gounty
     not less than 81x months and of the State
     not lesm than one year.
          ................
          W5.   8ald eourt mhall hare all sueh
     other powers and jurlsdiotlon, and #hall per-
     form all ouoh other dutlea, a# are now or may
     henaftor be prescribed by law.*
          Te observe that the eonetltutlonal prprlslon,
8upra, limits the jurlsdletlon of the Commissionera*
Qourta to 8triotly *county buslnesma. 2ren the leglala-
true ha8 no authority to enlarge thglr powers or jurla-
dletlon. Any attempt, from any bourae, to aonfer upon
the court authority or jurisdiction of a matter wUeh
la not loounty business* la -bid. Seo. 11, Tax. Jur.
565, Sun Vapor Pleotrlo Light Co. 'I.Kennan, 88 Tex. 197,
SO 8W 868; Banken t. YcCallum 25 Clv. App. 83, 60 8W
W;t~~';dmaa vs. State, 97 SW(2d) 264 (Clv. App., writ
        .
          The Farm Credit Admlnletretlon la a ereature
of the Federal government. The county Commissioners*
Conrt of Hamilton County oould hare no jurisdiction,
express or implied, to aupervlse or direct its aotlvlty.
It might reoommend, but suah reoommendatlon would hare
80 more roroe or effect, insofar ae the law provides,
than that of the humblest oltlzen. Thus, we see no
reasonable deduotlon to be made that employment of a
stenographer for an agenoy of the Federal government
would be within the scope of loounty bualneas*.
         The statutory language of the 'pauper" 8tatute
(Subdlvl~lon~l1or Art. 2351, aupra), is not ruffielent
to perslt the employment and ooapeneatlon.of said steno-
grapher by the oounty. Us do not oonoede by any means
that all lrplloanta for laaletanee from the Federal Farm
Credit adm!nlatration aro paupers. If such were susoepti-
ble of no other designation, we think it would be the
duty of the Commissioners* Court to pass on the aecesaity
and need of the applloant8. Eaoh individual ease would
need to be oonaldered loparately. We fall to peroeirb
how this night be done by the eourt approving, appolnt-
    -
i




             Eon. T. Eugene Tata, February 21, lOSO. Page S


    i,       log and paying   a rtenographer.
         \
                         With reference   to mbdlrlalon     15 of Artlole
             2351, ror the utttr barora us to oome within it.8pur-
             view, than    would or aacesalty be a 8;~8clfle atatuta
             authorizing   luoh stenographer.    Via rail   to find muoh
             laglalatlra   lna c t8ent, general or 8peeial.
                        ‘IOU are therefore ldr leedit is the oplnlon
             of this department the Commlraloners*   Court of Haafltoa
             County haa no authority to amploy a stenographer for
             the United States Fam Credit Admlnlatratlon    and pay
             luoh stenographer from Oouhfy funda.
                       Te wlah to thank you for your olear presanta-
             tlon of the matter in your letter and anolosed brler.
                                                  Very truly your8
                                                ATTORNEYGEW~ALOFTEXAS
                                                By (algned) Benjmmin Uoodall
                                                         Benjamin Uoodall
                                                                 A8alstant

             BT:AT

             APPROVXD:
             (signed) Gerald    C. Mann
             ATfORREYGERWAL OF TEXAS